14-534
         Whitfield v. American Storage and Transport




                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT


                                              SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1               At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2       Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
 3       19th day of December, two thousand fourteen.
 4
 5       PRESENT:
 6                   DENNIS JACOBS,
 7                   DEBRA ANN LIVINGSTON,
 8                   RAYMOND J. LOHIER, JR.,
 9                         Circuit Judges.
10       _____________________________________
11
12       Alden T. Whitfield,
13
14                                   Plaintiff-Appellant,
15
16
17                         v.                                                     14-534
18
19
20       American Storage and Transport, Inc.,
21
22                         Defendant-Appellee.
23       _____________________________________
24
25       FOR PLAINTIFF-APPELLANT:                           Alden Whitfield, pro se, St. Albans, NY.
26
27       FOR DEFENDANT-APPELLEE:                            Alan Pearl, Alan B. Pearl & Associates, P.C.,
28                                                          Syosset, NY.
1              Appeal from a judgment of the United States District Court for the Eastern District of

 2   New York (Feuerstein, J.).

 3             UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 4   DECREED that the judgment is AFFIRMED.

 5             Appellant Alden Whitfield, pro se, appeals from a grant of summary judgment dismissing

 6   his claim for reasonable accommodation under the Americans with Disabilities Act. We assume

 7   the parties’ familiarity with the underlying facts, the procedural history of the case, and the

 8   issues on appeal.

 9             “Summary judgment is appropriate only ‘if the movant shows that there is no genuine

10   dispute as to any material fact and the movant is entitled to judgment as a matter of law.’”

11   Kirkland v. Cablevision Sys., 760 F.3d 223, 224 (2d Cir. 2014) (quoting Fed. R. Civ. P. 56(a)).

12   We resolve all ambiguities and draw all inferences in favor of the non-movant. Nationwide Life

13   Ins. Co. v. Bankers Leasing Assoc., 182 F.3d 157, 160 (2d Cir. 1999). Summary judgment is

14   appropriate “[w]here the record taken as a whole could not lead a rational trier of fact to find for

15   the non-moving party.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

16   (1986).

17             Upon such review, we affirm substantially for the reasons stated in Magistrate Judge

18   Brown’s thorough report and recommendation, which the district court adopted over Whitfield’s

19   timely objection. See Whitfield v. Am. Storage & Transp., No. 12-cv-1622 (E.D.N.Y. Jan. 16,

20   2014), adopting Whitfield v. Am. Storage & Transp., No. 12-cv-1622 (E.D.N.Y. Nov. 21, 2013)

21   (report and recommendation). We have considered all of Whitfield’s remaining arguments and

22   find them to be without merit.


                                                       2
1   For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.

2                                       FOR THE COURT:
3                                       Catherine O’Hagan Wolfe, Clerk
4
5




                                           3